Case 3:20-cv-00201-RNC Document 43-1 Filed 02/26/20 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

 

SELINA SOULE, ET AL. CIVIL ACTION NO.
Plaintiffs 3:20-CV-00201 (RNC)
V.
CONNECTICUT ASSOCIATION | FEBRUARY 26, 2020
OF SCHOOLS, INC., ET AL. i
Defendants

MEMORANDUM OF LAW

IN SUPPORT OF MOTION TO INTERVENE

The Commission on Human Rights and Opportunities (“Commission”) seeks to
intervene in this action pursuant to Fed. R. Civ. P. 24(a) and (b). The grounds are set
forth below for intervention as of right or, in the alternative, permissive intervention.

I. STATEMENT OF FACTS

On February 12, 2020, Selina Soule (Bianca Stanescu), Chelsea Mitchell (by
Christina Mitchell), and Alanna Smith (by Cheryl Radachowsky) (collectively, “Plaintiffs”)
filed a complaint against the Connecticut Association of Schools, Inc. and the School
Boards of Bloomfield, Cromwell, Glastonbury, Canton, and Danbury (collectively, “Named
Defendants”). Compi., 1. The complaint alleges violations of Title IX. Id., at 46-49.

Il. THE COMMISSION’S MOTION SHOULD BE GRANTED.

“To be granted intervention as of right or by permission, an applicant must (7)
timely file an application, (2) show an interest in the action, (3) demonstrate that the
interest may be impaired by the disposition of the action, and (4) show that the interest is
not protected adequately by the parties to the action.” (Internal quotation marks omitted.)

Floyd v. City of New York, 770 F.3d 1051, 1057 (2d Cir. 2014).

 
Case 3:20-cv-00201-RNC Document 43-1 Filed 02/26/20 Page 2 of 10

A. The Commission May Intervene as of Right.

“Federal Rule of Civil Procedure 24(a) provides for intervention as of right, stating
in relevant part [that] [o]n timely motion, the court must permit anyone to intervene who...
claims an interest relating to the property or transaction that is the subject of the action,
and is so situated that disposing of the action may as a practical matter impair or impede -
the movant's ability to protect its interest, unless existing parties adequately represent
that interest.” (Emphasis in original.) Id.; Fed. R. Civ. P. 24(a)(2).

1. The Commission’s motion is timely.

“Timeliness defies precise definition, although it certainly is not confined strictly to
chronology.” United States v. Pitney Bowes, Inc., 25 F.3d 66, 70 (2d Cir. 1994). “Among
the circumstances generally considered are: (1) how long the applicant had notice of the
interest before it made the motion to intervene; (2) prejudice to existing parties resulting
from any delay; (3) prejudice to the applicant if the motion is denied; and (4) any unusual
circumstances militating for or against a finding of timeliness.” Id.

The Commission became aware of this action when it was filed, just two weeks
ago. Discovery has not commenced. One of the Named Defendants has yet to appear.
There need be no delay in the proceedings. Nor are there any unusual circumstances
that would suggest otherwise. Certain issues are, however, beginning to be considered,
as exemplified by the Court’s upcoming status call. Denial of the motion could accordingly
prejudice the Commission as a matter of timing. Given this posture, the Commission’s
motion is well within a timeframe which courts have found to be acceptable. See, e.g.,
Brennan v. N.Y.C. Bd. of Ed., 260 F.3d 123, 129 (2d Cir. 2001) (timeliness of intervention

“not questioned” despite coming well after the completion of discovery).
Case 3:20-cv-00201-RNC Document 43-1 Filed 02/26/20 Page 3 of 10

2. The Commission has an interest in this case.

“Rule 24(a)}(2) requires not a property interest but, rather, an interest relating to the
property or transaction which is the subject of the action.” (Interna! quotation marks
omitted.) Id., at 130. The Commission is the state agency “charged with the primary
responsibility of determining whether discriminatory practices have occurred and what the
appropriate remedy for such discrimination must be.” Boy Scouts of Am. v. Wyman, 335
F.3d 80, 97 (2d Cir. 2003) (affirming decision in case where Commission permitted to
intervene). "Unlike courts, which are concerned primarily with the enforcement of private
rights although public interests may thereby be implicated, administrative agencies are
predominantly concerned with enforcing public rights although private interests may
thereby be affected." FCC v. National Broadcasting Co., 319 U.S. 239, 248 (1943)
(Frankfurter, J., dissenting). “[l]Jn enforcing the laws against discrimination, the
commission acts in a dual role: it protects both the public interest and the private
complainant.” CHRO v. Bd. of Ed. of Cheshire, 270 Conn. 665, 683 (2004).

“IMjany discriminatory practices made illegal under federal law are also made
illegal under Connecticut statutes, [although] the Connecticut antidiscrimination laws are
more extensive than their federal counterparts. Compare Conn. Gen. Stat. § 42a—60 with
Title VIL. To the extent that a discriminatory practice which is illegal under federal law is
also illegal under Connecticut law, the [Commission] may assert jurisdiction over the
claim.” (Emphasis in original.) Holt v. Cont'l Group, Inc., 631 F. Supp. 653, 657 (D. Conn.

41985) (Burns, J.), affd, 788 F.2d 3 (2d Cir. 1986), cert. denied, 479 U.S. 839 (1986). The
Case 3:20-cv-00201-RNC Document 43-1 Filed 02/26/20 Page 4 of 10

Commission does so through Conn. Gen. Stat. § 46a-58(a),' which by its terms “makes
it a violation of state law to deprive an individual of rights protected by federal law”. City
of Shelton v. Collins, Docket No. 3:12-CV-1176 (JBA), 2014 WL 1032765, *4 n.8 (D.
Conn. March 14, 2014), aff'd sub nom. City of Shelton v. Hughes, 578 Fed. Appx. 53, 54
(2d Cir. 2014) (“Because § 46a~—58(a) explicitly adopts federal antidiscrimination law as
part of the substantive conduct it regulates, claimants may allege violations of federal law,
such as Title Vil of the Civil Rights Act of 1964, in actions before the CHRO."). See also
Bd. of Ed. of Cheshire, 270 Conn. at 688 (“broad and inclusive language” of Conn. Gen.
Stat. § 46a-58(a) “strongly suggests a reference to the broad and inclusive panoply of
rights... derived from a broad and inclusive set of sources, namely, any federal or state

laws, or either or both constitutions.”).

 

While decisions such as Holt and Collins discussed the Commission’s authority to
enforce state law based on deprivations of Title VH rights, the same concept applies to
deprivations of Title IX rights. Courts apply similar principles in Title IX cases as they do
in Title VIL cases. See, e.g., Menaker v. Hofstra Univ., 935 F.3d 20, 32 (2d Cir. 2019)
(‘w]e apply similar principles in both Title Vil and Title IX when seeking to identify
discriminatory intent”); Yusuf v. Vassar Coll, 35 F.3d 709, 714 (2d Cir. 1994) (“courts
have interpreted Title IX by looking to the body of law... interpreting Title VII’). The
Commission therefore has interest in cases where, as here, the Court will be called on to

consider claims under Title IX. See SEC v. U.S. Realty & Imp. Co., 310 U.S. 434, 460

 

1 Conn. Gen. Stat. § 46a-58(a) states, in relevant part: “It shall be a discriminatory practice
in violation of this section for any person to subject, or cause to be subjected, any other
person to the deprivation of any rights, privileges or immunities, secured or protected by
the Constitution or laws of this state or of the United States, on account of... sex, [or]
gender identity or expression”.
Case 3:20-cv-00201-RNC Document 43-1 Filed 02/26/20 Page 5 of 10

(1940) (SEC had “sufficient interest in the maintenance of its statutory authority and the
performance of its public duties to entitle it [to] intervention’).

3. The Commission’s interest could be impaired by the disposition
of this case.

“If the foundation of intervention practice is the prevention of injury, it seems that
the right of intervention should logically be extended to federal and state governments
wherever harm is threatened to the ‘public interest.’ The logic of thus extending to
governmental agencies the right “to intervene in suits between private parties to protect
a public interest” is confirmed by the cases.” Raoul Berger, Intervention by Public
Agencies in Private Litigation in the Federal Courts, 50 Yale L.J. 65, 66 (1940)

Courts have recognized that the Commission’s interests may be negatively
affected where a judicial decision has “impaired the integrity of the commission's decision-
making process and its ability to carry out its responsibilities.” Williams v. CHRO, 257
Conn. 258, 265-66 (2001). See also, State v. State, Docket No. CV-95-57527-S, 1996
WL 737513, *2 (Conn. Super. Ct. Dec. 16, 1996) (recognizing that Commission's “legal
rights regarding its duties” as state civil rights enforcement agency “would be jeopardized
by a ruling that is contrary to its established duties and which would adversely affect its
ability to carry out its charter’).

The Plaintiffs’ complaint implicates issues relating to sex and gender identity;
Compl. | 2; both of which are explicitly protected by the antidiscrimination statutes
enforced by the Commission. See, e.g., Conn. Gen. Stat. § 46a-58(a). The Connecticut
Supreme Court has made clear that our state’s antidiscrimination statutes are to be
applied equally among the protected classes. Evening Sentinel v. Nat'l Org. for Women,

168 Conn. 26, 29 (1975) (“There is no indication in the text of [the statute] which would
Case 3:20-cv-00201-RNC Document 43-1 Filed 02/26/20 Page 6 of 10

permit classification based upon sex to be treated differently than classifications based
upon race, religion, age, national origin or ancestry.”); Connecticut Inst. for the Blind v.
CHRO, 176 Conn. 88, 95 (1978) (applying same principle to physical disability).

A decision in this case which tips the scales in favor of one protected class over
another could impair the Commission’s ability to maintain this equality. “A different resuit
might be reached if [the] court were able to draw upon administrative experience to form
the basis of its judgment. It is clearly in the public interest that an agency's experience
should not go for naught.” Berger, supra, at 68.

4. The Commission’s interest is not adequately protected by the
existing parties to the action.

“An applicant for intervention as of right has the burden of showing that
representation may be inadequate, although the burden should be treated as minimal...
The applicant must at least overcome the presumption of adequate representation that
arises when it has the same ultimate objective as a party to the existing suit.” (Internal
citation and quotation marks omitted.) USPS v. Brennan, 579 F.2d 188, 191 (2d Cir.
1978). Though a private entity’s interest may be similar to that of a government entity, the
protections of the interests by the named party may still be inadequate where “the parties’
primary motivations for achieving their objective diverge.” Ass'n of Connecticut Lobbyists
LLC v. Garfield, 241 F.R.D. 100, 103 (D. Conn. 2007).

The interest of the Named Defendants in this case is similar to that of the employer

in Brennan v. N.Y.C. Bd. of Ed., which the Second Circuit noted “may have an interest in

 

defending its... practices... [but] may have an equally strong or stronger interest in
bringing [the] litigation to an end by settlements.” Brennan, 260 F.3d at 133. Such a

defendant “may, in short, behave like a stakeholder rather than an advocate.” Id.
Case 3:20-cv-00201-RNC Document 43-1 Filed 02/26/20 Page 7 of 10

The role of the Commission, meanwhile, is that of an advocate for the public at
large to ensure proper enforcement of Connecticut's civil rights and antidiscrimination
statutes. Bd. of Ed. of Cheshire, 270 Conn. at 683. This interest extends to schools. Id.,
at 725 (“Although we do not deny the state board[ of education]'s expertise over matters
involving the public schools, and that such expertise would certainly cover claims of
various forms of discrimination, we also recognize the commission's expertise over such
claims.”). See Berger, supra, at 68 (“It is a commonplace that administrative activities
have expanded in response to the need for expertise in dealing with highly technical
problems.”). In the absence of other parties speaking for a public interest rather than a
private one, the Commission is not adequately represented by the existing parties.

B. The Standards for Permission Intervention are Also Met.

“It is a living tenet of our society and not mere rhetoric that a public office is a public
trust. While a public [agency] may not intrude in a purely private controversy, permissive
intervention is available when sought because an aspect of the public interest with which
[the agency] is officially concerned is involved in the litigation.” Nuesse v. Camp, 385 F.2d
694, 706 (D.C. Cir. 1967).

Rule 24(b) allows for permissive intervention based on the same considerations
as intervention by right. Floyd, 770 F.3d at 1057. For the reasons already explored, the
Commission satisfies those considerations. But Rule 24(b)(2) also permits intervention
by state agencies “if a party's claim or defense is based on: (A) a statute or executive
order administered by the... agency; or (B) any regulation, order, requirement, or

agreement issued or made under the statute or executive order.” Fed. R. Civ. P. 24(b)(2).
Case 3:20-cv-00201-RNC Document 43-1 Filed 02/26/20 Page 8 of 10

“Whether to allow intervention under Rule 24(b) is within the court's discretion, yet
(d)istrict courts should not be[grudge] allowing a government agency to intervene in cases
involving a statute it is required to enforce; indeed, a hospitable attitude is appropriate.”
Meyer v. Macmillan Pub. Co., Inc., 85 F.R.D. 149, 150 (S.D.N.Y. 1980) (quoting Blowers
v. Lawyers Co-op. Pub. Co., 527 F.2d 333, 334 (2d Cir. 1975)). “[T]he whole thrust of
[Rule 24(b)(2)] is in the direction of allowing intervention liberally to governmental
agencies... seeking to speak for the public interest and... courts have permitted
intervention accordingly.” Wright & Miller, 7C Fed. Prac. & Proc. Civ. § 1912 (3d ed. 2002).

The Connecticut Supreme Court has often “referred to the commission's first-order
administrative oversight and enforcement [of claims of discrimination, and its]... initial
responsibility for the investigation and adjudication of such claims.” (Alterations in
original.) Bd. of Ed. of Cheshire, 270 Conn. at 683. Among the statutes administered by
the Commission is Conn. Gen. Stat. § 46a-58(a) which, as discussed, makes it an
enforceable violation of state law to deprive someone of rights under Title IX. Id., at 688.

The Commission also enforces, through Conn. Gen. Stat. § 46a-58(a), violations
of Conn. Gen. Stat. § 10-15c, which requires that children in public schools be afforded
“an equal opportunity to participate in the activities, programs and courses of study
offered in such public schools... without discrimination on account of... sex[ or] gender
identity or expression”. Conn. Gen. Stat. § 10-15c(a). See Bd. of Ed. of Cheshire, 270
Conn. at 706. The policies and practices being challenged here conform to Conn. Gen.
Stat. § 10-15c(a), insofar as they allow students to participate in athletic activities in
accordance with their gender identity. The claims in this case will therefore implicate the

Commission's administration of Conn. Gen. Stat. § 46a-58(a).
Case 3:20-cv-00201-RNC Document 43-1 Filed 02/26/20 Page 9 of 10

The Commission has also administered executive orders, including Executive
Order 56 issued by then-Governor Dannel Malloy. This Order recognized that “a school’s
failure to accommodate a student's gender identity or expression is subject to
enforcement action by the Commission”. Conn. Exec. Order 56 (Feb. 23, 2017). The
Order also directed the Commission, together with the State Department of Education, to
develop and present guidance regarding “policies that allow student's access to school
facilities in a manner consistent with a student’s gender identity or expression”. Id. The
claims, then, would implicate administration of this Executive Order as well.

ili, CONCLUSION

“The public has an interest in availing itself of administrative experience when a
private suit tests a carefully wrought administrative policy. And [an] agency itself may in
a real sense claim that a decision which [affects] a particular administrative structure will
result in an impairment of its functions.” Berger, supra, at 88. “[While] the final power to
determine whether the statute supports the administrative structure is lodged in the
courts... in making that determination, courts should hear an agency when [the agency]
believes that a given construction of a statute which it administers impairs its functions or
runs counter to the public interest.” (Emphasis in original.) id., at 88-89. The Commission
satisfies the criteria for intervention. its Motion to Intervene should therefore be granted.

COMMISSION ON HUMAN RIGHTS
AND OPPORTUNITIES

By: /s/ Michaei E. Roberts
Michael E. Roberts [ct30824]
Human Rights Attorney
Commission on Human Rights & Opportunities
450 Columbus Blvd., Ste. 2, Hartford CT 06103
Tel: (860) 541-4715 | Fax: (860) 246-5265
Email: michael.e.roberts@ct.gov
Case 3:20-cv-00201-RNC Document 43-1 Filed 02/26/20 Page 10 of 10

CERTIFICATION

Electronic service will be made through CM/ECF transmission notice to:

Attorney Elizabeth Mott Smith
Attorney Johanna G. Zelman
Ford Harrison, LLP

185 Asylum St, Ste. 610
Hartford, CT 06103
esmith@fordharrison.com
jzelman@fordharrison.com

Attorney David S. Monastersky
Howd & Ludorf, LLC

65 Wethersfield Ave.

Hartford, CT 06114-1190
dmonastersky@hl-law.com

Attorney Peter J. Murphy
Attorney Linda L. Yoder
Shipman & Goodwin, LLP
One Constitution Plaza
Hartford, CT 06103
pjmurphy@goodwin.com
iyoder@goodwin.com

Attorney Dan Barrett

American Civil Liberties Union — CT
765 Asylum Ave., ist FI.

Hartford, CT 06105
dbarrett@acluct.org

Attorney Howard M. Wood, III
Pheion, Fitzgerald & Wood

773 Main St., Manchester, CT 06040
howard.wood@pfwlaw.com

Attorney Kristen Waggoner
Attorney Christiana M. Holcomb
Alliance Defending Freedom
440 First St. NW, Ste. 600
Washington, DC 20001
kwaggoner@adflegal.org
cholcomb@adflegal.org

Attorney Jeff Shafer

Attorney Roger Greenwood Brooks
Alliance Defending Freedom

15100 N. 90th St., Scottsdale, AZ 85260
jshafer@adflegal.org
rbrooks@adflegal.org

Service will be made by first class mail to:
Danbury Public Schools Board of Education
63 Beaver Brook Rd, Danbury, CT 06810

/s/ Michael E. Roberts
Michael E. Roberts [ct30824]
